 1   Michael P. Green, SBN 168565
     TOFER & ASSOCIATES, PLC
 2   8889 West Olympic Blvd., Penthouse
     Beverly Hills, California 90211
 3   Telephone No.: 310-277-9000
     Facsimile No.: 310-277-2888
 4   Email: mpgima@toferlaw.com
 5   Attorney for Plaintiff Antorinette Jackson                     JS-6
 6   XAVIER BECERRA
     Attorney General of California
 7   ELIZABETH S. ANGRES
     Supervising Deputy Attorney General
 8   GARY OSTRICK
     Deputy Attorney General
 9   State Bar No. 211031
      300 South Spring Street, Suite 1702
10    Los Angeles, CA 90013
      Telephone: (213) 269-6523
11    Fax: (213) 897-2810
      E-mail: Gary.Ostrick@doj.ca.gov
12
     Attorneys for Defendants Frank Truong,
13   M.D., and State of California, acting by and
     through the California Department of
14   Corrections and Rehabilitation
15
                          UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17
                                 SOUTHERN DIVISION
18

19
     ANTORINETTE JACKSON,                         Case No. 5:17-CV-02312-DOC-KK
20
                                     Plaintiff, ORDER APPROVING
21                                              STIPULATION REQUESTING
                 v.                             REMAND OF CASE TO STATE
22                                              COURT [59]
23   STATE OF CALIFORNIA,
     DEPARTMENT OF CORRECTIONS;                   Judge:   David O. Carter
24   FRANK TRUONG, M.D., et al.,                  Courtroom: 9B
25                                Defendants.
                                                  Trial Date:      April 23, 2019
26                                                Action Filed:    August 22, 2017
27

28

                 ORDER APPROVING STIPULATION REQUESTING REMAND OF CASE TO STATE COURT
                                                           (Case No. 5:17-CV-02312-DOC-KK)
 1         The Court having reviewed and considered the Stipulation Requesting
 2   Remand of Case to State Court, which was jointly submitted and filed by Plaintiff
 3   Antorinette Jackson and Defendants Frank Truong, M.D, and the State of
 4   California, acting by and through the California Department of Corrections and
 5   Rehabilitation, by and through their respective counsel of record, and the dismissal
 6   on February 12, 2019, of Plaintiff Antorinette Jackson’s sole cause of action
 7   brought under federal law, and finding good cause, HEREBY ORDERS that this
 8   case shall be remanded to the jurisdiction of the Riverside County Superior Court
 9   for further proceedings and the adjudication of any remaining causes of action in
10   Plaintiff’s First Amended Complaint.
11

12   IT IS SO ORDERED.
13

14   DATED: February 26, 2019
15
                               ______________________________________________
16                             _
                               DAVID O. CARTER
17                             UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                1
                  ORDER APPROVING STIPULATION REQUESTING REMAND OF CASE TO STATE COURT
                                                            (Case No. 5:17-CV-02312-DOC-KK)
